EXHIBIT 10.11
AMENDED AND RESTATED DEFERRED COMPENSATION AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT (the “Agreement’) is entered into on
this 31st day of December, 2008 by and between APOLLO GROUP, INC. (the
“Company”) and JOHN G. SPERLING (“Sperling”). This Agreement as so amended and
restated shall be effective as of January 1, 2008.
     WHEREAS, Sperling is currently a party to a deferred compensation agreement
with the Company dated December 31, 1993 (the “Prior Agreement”).
     WHEREAS, the Company and Sperling desire to amend and restate the terms and
conditions of the Prior Agreement in order to bring those terms and conditions
into documentary compliance with the final Treasury Regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
continue the deferred compensation arrangement pursuant to those amended and
restated terms and conditions.
     NOW THEREFORE, the Company and Sperling, in consideration of the mutual
promises set forth herein, hereby agree as follows:
     1. PURPOSE. In recognition of Sperling’s long service with the Company,
including years in which Sperling agreed to accept a smaller current salary than
would normally be paid to a person of Sperling’s knowledge, expertise and
experience and in consideration for Sperling’s continued employment with the
Company, the Company hereby agrees to pay Sperling certain amounts following his
termination from the Company’s employ.
     2. TERMINATION OF EMPLOYMENT.
          (a) TERMINATION BENEFIT. Following Sperling’s termination of
employment, the Company shall pay Sperling a monthly annuity for life in an
amount equal to one-twelfth (1/12th) of his “Highest Annual Base Pay.” Such
lifetime annuity shall be hereinafter referred to as the “Monthly Annuity,” and
the present value of such annuity shall be divided into the following two
components for purposes of Section 409A of the Code:
     - The Grandfathered Component: This is the portion of the total Monthly
Annuity that has a present value on the annuity commencement date equal to the
present value (subject to re-calculation below) of the lifetime annuity to which
Sperling would have been entitled under the Prior Agreement had he voluntarily
terminated employment with the Company on December 31, 2004 and begun to receive
a monthly annuity at that time in accordance with the benefits available to him
under that agreement, as determined pursuant to Treasury Regulation section
1.409A-6(a)(3). The present value of such Grandfathered Component shall be
re-calculated as of the date on which payment of the Monthly Annuity actually
commences hereunder, with such recalculation to be based on the terms of the
Agreement in effect on October 3, 2004, without regard, however, for any service
rendered by Sperling after December 31, 2004 or any increases to his Highest

1



--------------------------------------------------------------------------------



 



Annual Base Pay that occurred after that date, and such recalculated present
value shall constitute the Grandfathered Component if greater than the initially
calculated amount. For all present value calculations under this
Section 2(e)(ii), reasonable actuarial assumptions and methods shall be used.
     - The Post-2004 Component. This is the portion of the present value of the
total Monthly Annuity on the annuity commencement date that is in excess of the
Grandfathered Component as calculated above.
          (b) COMMENCEMENT AND DURATION OF MONTHLY ANNUITY. Following Sperling’s
termination of employment with the Company, the Company shall pay Sperling the
Monthly Annuity as follows:
     - To the extent each monthly payment is attributable to the Grandfathered
Component of the Monthly Annuity, the first such payment shall be made on the
first business day of the month following the month in which Sperling terminates
employment with the Company and shall not be subject to the hold-back provisions
of Section (e) of this Agreement. Such monthly payments shall continue to be
made on the first business day of each succeeding month, with the last such
monthly payment to be made on the first business day of the month in which
Sperling’s death occurs
     - To the extent the monthly payment is attributable to the Post-2004
Component of the Monthly Annuity, the first such payment shall be made on the
first business day of the month following the month in which Sperling’s
Separation from Service occurs by reason of his termination of employment. Such
monthly payments shall continue to be made on the first business day of each
succeeding month, with the last such monthly payment to be made on the first day
of the month in which Sperling’s death occurs
     - In no event shall any monthly payment of the Monthly Annuity be made
later than thirty (30) calendar days after the due date, except for any required
deferral under Section 2(e).
          (c) AVERAGE ANNUAL BASE PAY. For purposes of this Agreement,
Sperling’s “Highest Annual Base Pay” shall be equal to the highest base salary
(exclusive of bonuses, incentive compensation, fringe benefits and other
extraordinary types of compensation) paid by the Company to Sperling during any
one of the three (3) calendar years preceding the calendar year in which
Sperling’s employment terminates.
          (d) SEPARATION FROM SERVICE. For purposes of this Agreement,
“Separation from Service” shall mean Sperling’s cessation of Employee status and
shall be deemed to occur at such time as the level of the bona fide services
Sperling is to perform in Employee status (or as a consultant or other
independent contractor) permanently decreases to a level that is not more than
twenty percent (20%) of the average level of services Sperling rendered in
Employee status during the immediately preceding thirty-six (36) months. Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code. For

2



--------------------------------------------------------------------------------



 



purposes of determining whether Sperling has incurred a Separation from Service,
Sperling will be deemed to continue in “Employee” status for so long as he
remains in the employ of one or more members of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance. “Employer Group” means the
Company and any other corporation or business controlled by, controlling or
under common control with, the Company as determined in accordance with Sections
414(b) and (c) of the Code and the Treasury Regulations thereunder, except that
in applying Sections 1563(1), (2) and (3) for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections, and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations.
          (e) SECTION 409A HOLD-BACK
               (i) Notwithstanding any provision to the contrary in this
Agreement, no monthly payment of the portion of the Monthly Annuity attributable
to the Post-2004 Component shall be made or paid to Sperling prior to the
earlier of (i) the first business day of the seventh month following the date of
Sperling’s Separation from Service or (ii) the date of Sperling’s death, if
Sperling is deemed at the time of such Separation from Service a “specified
employee” within the meaning of that term under Section 409A of the Code and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable deferral period, all payments deferred pursuant to this
Section 2(e)(i) shall be paid in a lump sum to Sperling, and any remaining
payments due under this letter shall be paid in accordance with the normal
payment dates specified for them herein.
               (ii) The six month holdback set forth in Section 2(e)(i) above
shall not be applicable to the monthly payment of the portion of the Monthly
Annuity attributable to the Grandfathered Component.
     3. DEATH BENEFITS.
          (a) GENERAL. At Sperling’s death, regardless of whether he is then
employed by the Company, the Company agrees to pay Sperling’s beneficiary an
amount equal to three (3) times Sperling’s Highest Annual Base Pay, as
calculated pursuant to Section 2(c). The death benefit shall be paid in
thirty-six (36) successive equal monthly installments on the first business day
of each month, with the first such installment to be paid on the first business
day of the month following the month in which Sperling’s death occurs.
          (b) BENEFICIARY DESIGNATIONS. Sperling shall designate a beneficiary
in a written instrument filed with the Company. A beneficiary designation may be
modified or revoked by Sperling at any time without the consent of the
previously designated beneficiary. If Sperling’s beneficiary predeceases him or
dies prior to the receipt of all payments due hereunder,

3



--------------------------------------------------------------------------------



 



the payments shall be made to Sperling’s contingent beneficiary. If Sperling
fails to designate a beneficiary or contingent beneficiary, or if the designated
beneficiary predeceases him, or if the contingent beneficiary predeceases the
beneficiary, the payments shall be made to Sperling’s surviving descendants per
stirpes, or if none of Sperling’s descendants are then living, to Sperling’s
estate.
     4. CLAIMS PROCEDURES.
          (a) CLAIMS FOR BENEFITS. Claims for benefits under the Agreement shall
be filed with the Company. Written notice of the disposition of a claim shall be
furnished the claimant within sixty (60) days after the application therefor is
filed. In the event the claim is denied, the reasons for the denial shall be
specifically set forth. Pertinent provisions of the Agreement shall be cited. In
addition, the written notice shall describe any additional material or
information necessary for the claimant to perfect the claim (along with an
explanation of why such material or information is needed), and the written
notice will fully describe the claim review procedures of Section 4(b), below.
          (b) APPEALS. Any claimant who has been denied a benefit shall be
entitled, upon request to the Company, to receive a written notice of such
action, together with a full and clear statement of the reasons for the action.
The claimant may also review this Agreement if he or she so chooses. If the
claimant wishes further consideration of his or her position, he or she may
request a hearing. The request, together with a written statement of the
claimant’s position, shall be filed with an officer of the Company no later than
sixty (60) days after receipt of the written notification provided for above.
The Company shall schedule an opportunity for a full and fair hearing of the
issue within the next sixty (60) days. The date of the hearing shall be
communicated in writing to the claimant. If the claimant requests, the hearing
may be waived, in which case the Company’s decision shall be made within sixty
(60) days from the date on which the hearing is waived and shall be communicated
in writing to the claimant.
     5. MISCELLANEOUS.
          (a) PROHIBITION AGAINST ALIENATION. Neither Sperling nor his
beneficiary may anticipate, encumber, alienate or assign (either at law or in
equity) any of their right, claim or interest under this Agreement, and the
payments, benefits, or rights arising by reason of this Agreement shall not in
any way be subject to their debts, contracts or engagements and shall not be
subject to attachment, garnishment, levy, execution or other legal or equitable
process, except as otherwise required under applicable law.
          (b) DISTRIBUTION TO MINORS. Distributions to minors or persons under
legal disability may be made by the Company, in its discretion, either
(A) directly to said persons, (B) to the guardian or custodian of said persons,
or (C) by expending the same for the education and maintenance of said persons.
Except as to (C), the Company shall not be required to see to the application of
any distributions so made.
          (c) INTEGRATION. This Agreement shall supersede and replace the Prior
Agreement, and the Prior Agreement shall no longer be of any force or effect.

4



--------------------------------------------------------------------------------



 



          (d) BINDING NATURE OF AGREEMENT. This Agreement shall be binding upon
the heirs, executors, administrators, successors and assigns of any and all
interested parties, present and future.
     IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the day
and year first above written.

                  APOLLO GROUP, INC.    
 
           
 
  By:
Title:   /s/ P. Robert Moya
 
EVP, GENERAL COUNSEL & SECRETARY
 
   
 
             
 
      /s/ John G. Sperling              
 
      JOHN G. SPERLING    

5